[Cite as Abdulshafi v. Abdulshafi, 2020-Ohio-2692.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Gabriele S. Abdulshafi,                               :

                 Plaintiff-Appellee,                  :
                                                                                No. 19AP-487
v.                                                    :                    (C.P.C. No. 02DR-3223)

Osama A. Abdulshafi,                                  :                 (REGULAR CALENDAR)

                 Defendant-Appellant.                 :



                                            D E C I S I O N

                                      Rendered on April 28, 2020


                 On brief: Law Office of Margaret Blackmore, LLC, and
                 Margaret L. Blackmore, for appellee.

                 On brief: Sanjay K. Bhatt, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

BRUNNER, J.
        {¶ 1} Defendant-appellant, Osama A. Abdulshafi, appeals a judgment entry issued
on July 23, 2019 by a magistrate and judge of the Franklin County Court of Common Pleas,
Division of Domestic Relations, Juvenile Branch. The entry adopted a magistrate's decision
awarding arrears to plaintiff-appellee, Gabriele Sylvia Abdulshafi née Evans,1 for her share
of unpaid Ohio Public Employees Retirement System ("OPERS") distributions and finding
Osama Abdulshafi in contempt for not dividing and distributing 50 percent of the contents
of certain investment accounts. We find that the decision contains a clear and obvious error
evident on the face of the decision in that it concluded that Abdulshafi owed Evans


1 Although the case caption and many of the filings refer to the plaintiff as Gabriele Sylvia Abdulshafi, the

divorce decree filed in August 2003 restored Sylvia to her prior surname, "Evans." (Aug. 14, 2003 Divorce
Decree at 11.) In order to avoid confusion when referring to the parties, we shall refer to the plaintiff by her
restored maiden name, "Evans."
No. 19AP-487                                                                               2


$28,872.70, but then, five pages later, ordered him to pay her $32,449.89. Because
adopting this facially deficient decision was civil plain error, we sustain Abdulshafi's first
assignment of error. Because the arguments raised in Abdulshafi's second and third
assignments of error raise issues that were forfeited by his failure to object and do not
amount to plain error, we overrule those assignments. We reverse as to the finding
regarding the amount owed and remand for the trial court to determine the correct amount
Abdulshafi owes Evans. We otherwise affirm.
I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} On August 2, 2002, Evans filed for divorce.            (Aug. 2, 2002 Compl.)
Abdulshafi counterclaimed for divorce shortly thereafter. (Nov. 21, 2002 Answer and
Counterclaim.) On August 14, 2003, pursuant to an agreement between the parties, the
trial court issued a divorce decree. (Aug. 14, 2003 Decree at 2.)
       {¶ 3} Relevant to this appeal the decree provided:
              C. Household Goods, Furnishings and Personal
              Belongings. The parties represent that all household goods,
              furnishings and personal belongings have been divided. Each
              party shall retain those items of household goods, furnishings
              and personal property now in their individual possession, free
              and clear from any claim by the other, with the exception that
              Defendant shall receive his mother's jewelry.

(Emphasis sic and added.) Id. at 7.
              F. Retirement Accounts. Defendant has retirement
              through [O]PERS. The parties agree that this retirement
              account shall be divided 50/50 between the parties. Plaintiff
              shall bear the cost of the preparation of the DOPO, or other
              appropriate order, to effectuate the transfer of her one-half of
              the [O]PERS benefits to Plaintiff.

              G. T. Rowe Price Account. The parties agree that the T.
              Rowe Price account shall be divided 50/50 between the parties.
              The parties shall cooperate in the process and sign any
              necessary paperwork in order to effectuate this agreement.

(Emphasis sic.) Id. at 8.
       {¶ 4} Not until late 2017 through early 2018, did Evans prepare and obtain an order
for the division of Abdulshafi's retirement through OPERS. (Aug. 21, 2017 First Division of
Property Order; Sept. 11, 2017 First Division of Property Order Rejected by OPERS; Jan. 22,
No. 19AP-487                                                                             3


2018 Second Division of Property Order.) In March 2018, Evans sought payment for any
arrears, fees associated with the matter, and requested a hearing. (Mar. 6, 2018 Mot. for
Arrearages.)
         {¶ 5} In early 2019, Abdulshafi filed a motion for contempt arguing that Evans had
not returned his mother's jewelry as contemplated in the original divorce decree. (Feb. 19,
2019 Mot. for Contempt.) Approximately one month later, Evans also filed a motion for
contempt, asking that the court hold Abdulshafi in contempt for his failure to divide and
distribute her share of the investments with T. Rowe Price. (Mar. 15, 2019 Mot. for
Contempt.) On April 26, 2019, a magistrate of the trial court held a hearing on the matter.
(Apr. 26, 2019 Hearing Tr., filed Oct. 15, 2019.)
         {¶ 6} At the hearing, the parties stipulated to or admitted many of the matters
originally in dispute. They agreed that Abdulshafi had received $32,449.89 pre-tax from
OPERS, that such money should have gone to Evans, and that Evans (had she received it)
would have paid taxes of $3,577.91 on the income. (Joint Hearing Ex. 1 at ¶ 4-5.) They
agreed that Abdulshafi had rolled-over two accounts held with T. Rowe Price to a single
account with Citibank, N.A. Id. at ¶ 7. Evans presented account statements indicating the
balances with T. Rowe Price at the time the accounts were rolled over to Citibank, N.A.,
reflecting that the two amounts held in the two accounts that were transferred were
$18,909.43 and $18,033.11. (Pl.'s Exs. 1-2.) Abdulshafi forthrightly admitted in the hearing
that Evans was entitled to the money per the decree and that it had not yet been divided.
(Hearing Tr. at 19-20, 40.) Abdulshafi explained that it had not been done because he was
hospitalized for bi-polar disorder at the time of the decree and was under the impression
that it was Evans's responsibility, under the decree, to take the lead in effectuating the
division. Id. at 38-39. Regarding the jewelry, Abdulshafi testified that he inherited
approximately $44,000.00 in jewelry from his mother and presented a list of pieces with
his own estimates as to their values. Id. at 31-32, 43-45; Def.'s Ex. B. Abdulshafi stated
that Evans had returned some jewelry to him but that the jewelry she attempted to return
was not his mother's. (Hearing Tr. at 45.) Consequently, he sent it back to Evans. Id. He
stated that none of the expensive pieces listed had been returned. Id. at 43-44. Abdulshafi
was unable, however, to present an appraisal of the pieces other than his own estimate. Id.
at 32.
No. 19AP-487                                                                                              4


        {¶ 7} On July 23, 2019, a magistrate of the domestic relations division of the
common pleas court issued a decision that was filed simultaneously with an entry by the
domestic relations judge adopting the magistrate's decision. (July 23, 2019 Jgmt. Entry.)
The decision and entry evidenced the court's finding that Abdulshafi owed Evans
$32,449.89 in pre-tax dollars, that he had paid $3,577.192 in taxes, and therefore owed
Evans $28,872.70 in after-tax dollars. Id. at 3 of 8. Then, without further explanation, the
magistrate recommended awarding Evans a judgment of $32,449.89 plus statutory
interest. Id. at 8 of 8. The magistrate also found Abdulshafi in contempt for his failure to
divide and distribute the T. Rowe Price account proceeds to Evans and ordered him to serve
30 days in jail and pay attorney fees to Evans in the amount of $1,500.00. Id. at 7 of 8. The
decision provided that Abdulshafi could purge the contempt by paying the $1,500.00 in
attorney fees to Evans before August 1, 2019 and by thereafter paying Evans 50 percent of
the pre-tax totals of the T. Rowe Price accounts, which it calculated to be $18,466.21. Id. at
8 of 8. With respect to the jewelry, the magistrate found that no items of jewelry were
specifically identified in the original decree or the disclosures of the parties and that, if there
had been $44,000.00 of jewelry at stake, it should have been disclosed and identified. Id.
at 7 of 8. The magistrate concluded that there was insufficient evidence in the record of the
existence of the items and their asserted value to form the basis of a setoff against the funds
owed by Abdulshafi and therefore denied Abdulshafi's motion for contempt. Id.
        {¶ 8} Abdulshafi filed a pro se notice of appeal on July 29, 2019. (July 29, 2019
Notice of Appeal.) Abdulshafi did not file objections to the magistrate's decision so as to
automatically stay execution of the judgment until the court disposed of those objections
and had the opportunity to vacate, modify, or adhere to its earlier judgment. Civ.R.
53(D)(4)(e)(i).
II. ASSIGNMENTS OF ERROR
        {¶ 9} On appeal Abdulshafi is represented by counsel and presents three
assignments of error for review:
                [1.] The Judgment Amount of the Proportional Marital Share
                is Incorrect and Plain Error.


2 The parties stipulated that taxes of $3,577.91 would have been paid by Evans had she received the
distribution. (Joint Ex. 1 at ¶ 5.) The magistrate appears to have taken that figure as (but transposed the 1
and the 9) in determining how much Abdulshafi paid in taxes.
No. 19AP-487                                                                                                  5


                 [2.] The Judgment Finding Appellant in Contempt For Failure
                 to Transfer 50% of the T-Rowe Price Accounts to Appellant is
                 Plain Error.

                 [3.] The Term of Incarceration Imposed on Appellant is Plain
                 Error.

III. DISCUSSION
    A. Standard of Review
        {¶ 10} A party may file objections to a magistrate's decision "within fourteen days of
the filing of the decision," but the trial court "may enter a judgment either during the
fourteen days permitted by Civ. R. 53(D)(3)(b)(i) for the filing of objections to a magistrate's
decision or after the fourteen days have expired." Civ.R. 53(D)(3)(b)(i) and (D)(4)(e)(i). If
the court enters judgment before the time for filing objections has run, the timely filing of
objections automatically stays the execution of the judgment until the trial court rules on
the objections. Civ.R. 53(D)(4)(e)(i). If objections are timely filed, the trial court must
"undertake an independent review as to the objected matters to ascertain that the
magistrate has properly determined the factual issues and appropriately applied the law,"
and may, in some circumstances, hear additional evidence in discharging that duty. Civ.R.
53(D)(4)(d). However, if, as here, no objections are filed, the trial court "may adopt a
magistrate's decision, unless it determines that there is an error of law or other defect
evident on the face of the magistrate's decision." Civ.R. 53(D)(4)(c).
        {¶ 11} Under either circumstance (that is, when a trial court waits for objections or
when it immediately adopts a magistrate's decision as its own), when a party does not file
objections to the magistrate's decision, there can be no error assigned to any portion of a
magistrate's decision on appeal, unless the error is plain.3 Civ.R. 53(D)(3)(b)(iv). We have
applied the rule in this way such that the failure to timely file objections results in forfeiting
all arguments on appeal except claims for plain error. See, e.g., Marshall v. Marshall, 10th
Dist. No. 18AP-543, 2019-Ohio-684, ¶ 7.
        {¶ 12} "[I]n order for a court to find plain error in a civil case, an appellant must
establish (1) a deviation from a legal rule, (2) that the error was obvious, and (3) that the


3 "Except for a claim of plain error, a party shall not assign as error on appeal the court's adoption of any
factual finding or legal conclusion, whether or not specifically designated as a finding of fact or conclusion of
law under Civ. R. 53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by
Civ. R. 53(D)(3)(b)." Civ.R. 53(D)(3)(b)(iv).
No. 19AP-487                                                                                      6


error affected the basic fairness, integrity, or public reputation of the judicial process and
therefore challenged the legitimacy of the underlying judicial process." State v. Morgan,
153 Ohio St. 3d 196, 2017-Ohio-7565, ¶ 40, citing Goldfuss v. Davidson, 79 Ohio St. 3d 116,
121 (1997).
   B. First Assignment of Error - Whether the Trial Court Committed Plain
      Error in Adopting the Amount Awarded in OPERS Arrears
       {¶ 13} Abdulshafi argues that, when the magistrate found that he owed Evans
$28,872.70 on page 3 of its decision, it was error to order him to pay Evans $32,449.89 in
the order portion of that same decision. (Abdulshafi's Brief at 13-14.) Compare July 23,
2019 Jgmt. Entry at 3 of 8 with id at 8 of 8. Abdulshafi owed Evans $32,449.89 in pre-tax
dollars. The decision found that he paid $3,577.19 in taxes, which was subtracted from total
value and that he therefore owed Evans $28,872.70 in after-tax dollars. Id. at 3 of 8. Yet,
without further explanation, the magistrate awarded Evans a judgment of $32,449.89 plus
statutory interest. Id. at 8 of 8. Evans offers no substantive argument to explain this
discrepancy or refute Abdulshafi's assertion of error other than arguing that when
Abdulshafi did not object before the trial court, he has waived asserting the error now on
appeal. (Evans's Brief at 8-9.)
       {¶ 14} We agree that, because Abdulshafi did not object, Abdulshafi has a high
burden to surmount in obtaining a review of his assignments of error. See supra at ¶ 10-
12. However, even in the absence of objections, a trial court must conduct a facial review
of the magistrate's decision before adopting it. Civ.R. 53(D)(4)(c).
       {¶ 15} Here, the trial court adopted the magistrate's decision in the same docket
filing and at the exact same moment that it was entered into the record. (July 23, 2019
Jgmt. Entry.) This arrangement at the very least seems to make it difficult to conduct Civ.R.
53's required facial review because the magistrate's decision does not exist until it is filed.
Generally, " '[i]t is well-established that a court only speaks through its journal entries and
not by oral pronouncement or through decisions.' " State v. Hampton, 10th Dist. No. 10AP-
1109, 2011-Ohio-3486, ¶ 13, quoting State v. Smith, 12th Dist. No. CA2009-02-038, 2010-
Ohio-1721, ¶ 59, citing Schenley v. Kauth, 160 Ohio St. 109 (1953); State v. Wimer, 10th
Dist. No. 01AP-288, 2001 WL 1222420, 2001 Ohio App. LEXIS 4628 (Oct. 16, 2001). In
other words, the magistrate's decision is nullity until it is filed. " 'A legal nullity by definition
is something that "never occurred." ' " McCualsky v. Appalachian Behavioral Healthcare,
No. 19AP-487                                                                                7


10th Dist. No. 16AP-442, 2017-Ohio-1064, ¶ 11, quoting Fravel v. Columbus Rehab. &
Subacute Inst., 10th Dist. No. 16AP-270, 2016-Ohio-5807, ¶ 15, quoting PNC Bank, N.A. v.
J & J Slyman, L.L.C., 8th Dist. No. 101777, 2015-Ohio-2951, ¶ 20. Thus, when the trial
court's entry adopting the magistrate's decision occurs simultaneously with its entry onto
the court's docket, we fail to see how a trial court could have facially examined something
that did not yet exist.
       {¶ 16} And, as correctly pointed out by Abdulshafi, there was a clear and obvious
error evident on the face of the decision in that the magistrate concluded in the decision
that Abdulshafi owed Evans $28,872.70, but then, five pages later, ordered him to pay
Evans $32,449.89. Compare July 23, 2019 Jgmt. Entry at 3 of 8 with id at 8 of 8. This
error was obvious and evident on the face of the decision. When the domestic division of
the common pleas court instantaneously adopts magistrate's decisions at the moment they
are filed in the record, the public's perception of and confidence in the judicial process is
affected. We find plain error in the inconsistencies within the face of the decision as to the
amount awarded to Evans. See Morgan, 2017-Ohio-7565, at ¶ 40 ("Therefore, in order for
a court to find plain error in a civil case, an appellant must establish (1) a deviation from a
legal rule, (2) that the error was obvious, and (3) that the error affected the basic fairness,
integrity, or public reputation of the judicial process and therefore challenged the
legitimacy of the underlying judicial process."). (Emphasis added.)
       {¶ 17} We sustain Abdulshafi's first assignment of error.
   C. Second and Third Assignments of Error - Whether the Trial Court
      Committed Plain Error in Adopting the Magistrate's Finding of
      Contempt Related to the T. Rowe Price Funds
       {¶ 18} Abdulshafi argues that the magistrate's finding of contempt was improper, as
was the trial court's adoption of that finding because the underlying divorce decree was too
vague about the number of T. Rowe Price accounts in addition to when and how the division
and distribution of funds was to take place. (Abdulshafi's Brief at 14-19.) Abdulshafi,
however, did not object to these matters in the magistrate's decision and under Civ.R.
53(D)(3)(b)(iv) forfeited these arguments on appeal for other than plain error. Civ.R.
53(D)(3)(b)(iv). Abdulshafi's lack of objections also limited the required scope of the trial
court's review. Had he made his objections before the trial court, it could have considered
his asserted error in the form of objections or even taken more evidence on the issues he
No. 19AP-487                                                                               8


now attempts to raise on appeal. Civ.R. 53(D)(4)(b). To consider whether the decree was
too vague to form the basis for a contempt finding would have required the trial court to do
more than merely determine if there was "an error of law or other defect evident on the face
of the magistrate's decision." Civ.R. 53(D)(4)(c). Under this standard of review for the trial
court based on the absence of objections, as to the second and third assignments of error,
we do not find plain error.
       {¶ 19} We overrule Abdulshafi's second and third assignments of error.
IV. CONCLUSION
       {¶ 20} The magistrate's decision contained clear and obvious error evident on the
face of the decision in that the magistrate concluded Abdulshafi owed Evans $28,872.70,
but then, five pages later, ordered him to pay her $32,449.89. By adopting the magistrate's
facially deficient decision in the same docket filing and at the exact same moment that it
issued, a practice that we have observed occurs in the domestic relations division of the
common pleas court, the trial court raised a question about whether it conducted the review
required by Civ.R. 53(D)(4)(c), affecting the public's perception of and confidence in the
judicial process.   Consequently, we find plain error and sustain Abdulshafi's first
assignment of error. Because the arguments in Abdulshafi's second and third assignments
of error raise issues that could have been addressed by the trial court had he objected to
them, he has lost the opportunity to address them on appeal, and we overrule those
assignments or error. We reverse the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch's decision as it adopts the magistrate's finding
regarding the amount owed by Abdulshafi to Evans, and this matter is remanded for the
trial court to correct that amount. We otherwise affirm.
                                                                Judgment reversed in part,
                                                           affirmed in part, and remanded.

                      LUPER SCHUSTER and NELSON, JJ., concur.